UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7371



CORNELIUS TUCKER, JR.,

                                            Petitioner - Appellant,

          versus

BILL CLINTON, President; J. B. FRENCH; MIKE
EASLEY; MAGISTRATE DIXON,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-95-470-5-BR)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornelius Tucker appeals from the district court's order dis-

missing his 28 U.S.C. § 2254 (1988) petition as frivolous pursuant

to 28 U.S.C. § 1915(d) (1988). Our review of the record and the

district court's opinion discloses no abuse of discretion and that

this appeal is without merit. We amend the district court's judg-
ment to reflect that this dismissal is without prejudice. 28 U.S.C.

§ 2106 (1988).

     Accordingly, although we grant Tucker's motion for a certifi-

cate of probable cause to appeal, we affirm the district court's
dismissal order as modified. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                2